         Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 1 of 18




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS

                      CIVIL ACTION NO. 20-11887-RGS

                    LONG HUA TECHNOLOGY CO., LTD

                                       v.

                             A123 SYSTEMS, LLC

                      MEMORANDUM AND ORDER ON
                         CLAIM CONSTRUCTION

                              September 9, 2021

STEARNS, D.J.

     Plaintiff Long Hua Technology Co., Ltd., accuses defendant A123

Systems, LLC, of infringing United States Patent Nos. 7,803,484 (the ’484

patent) and 8,034,480 (the ’480 patent). Before the court are the parties’

briefs on claim construction. The court received tutorial presentations and

heard argument pursuant to Markman v. Westview Instruments, Inc., 517

U.S. 370 (1996), on August 31, 2021.

                        THE ’484 AND ’480 PATENTS

      Both the ’484 patent, which issued on September 28, 2010, and the

’480 patent, which issued on October 11, 2011, 1 are entitled “High Rate


     1 The ’480 patent is a continuation of the ’484 patent and includes a
terminal disclaimer synchronizing the expiration date to match that of the
’484 patent.
          Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 2 of 18




Capability Design of Lithium Ion Secondary Battery.” The patents list the

same inventors, share a specification, and set out nearly identical claims.

Accordingly, the court will cite to the ’484 patent except in the rare instances

in which they differ in some material respect.

      The patents are directed to the construction of a lithium ion secondary

(rechargeable) battery2 that uses lithium iron phosphate (LiFePO4) as a

major component of the positive electrode. Ordinarily, the use of a material

like LiFePO4, which has a low conductivity, would impede the movement of

electrons and lithium ions across the battery, causing the battery to have an

undesirably low “high rate capability.”3 The claimed invention overcomes

this impediment by constructing a positive electrode layer within the battery

having an area-to-thickness ratio greater than ¶6 mm. At this threshold, ionic

impedance is reduced and a high rate capability is attainable.



      2 More fully described, a secondary battery is a storage cell in which
cell reactions are reversible, permitting the original chemical conditions
within the cell to be restored by passing current flow into it from an external
source, hence causing the cell to become “recharged.”
      3 High rate capability is a measure of the ability of the battery to quickly
charge/discharge without significant loss of battery capacity over time. More
technically, the ’484 patent defines high rate capability as achieved when
“the capacity [of the battery] at the discharge rate of 10C is greater than 80%
of the capacity at the discharge rate of 1C.” ’484 patent, col. 2, ll. 9-11. C rate
is the inverse of time, in hours, needed to discharge the useable capacity of a
battery, so 10C is the discharge rate in six minutes (1/10 of an hour) and 1C
is the discharge rate in one hour.
                                        2
 Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 3 of 18




Claims 1 and 6 of the ’484 patent are representative.

   1. A lithium ion secondary battery comprising a positive
electrode; a negative electrode; a separating film that separates
the positive electrode and the negative electrode; and an
electrolyte forming a lithium ion channel between the positive
electrode and the negative electrode, wherein the positive
electrode comprises a current collector substrate; one single tab
or a plurality of tabs connected to the current collector substrate;
and an electrode layer of a positive electrode material on one
surface of the current collector, wherein the positive electrode
material comprises LiFePO4 as a major component thereof, and
the electrode layer of the positive electrode material has a ratio
of its area to its thickness greater than 1.2×106 mm, and wherein
the lithium ion secondary battery has a ratio of its capacity at
discharge rate of 10C to its capacity at discharge rate of 1C is [sic]
greater than 80%.

   6. A lithium ion secondary battery comprising a positive
electrode; a negative electrode; a separating film that separates
the positive electrode and the negative electrode; and an
electrolyte forming a lithium ion channel between the positive
electrode and the negative electrode, wherein the positive
electrode comprises a current collector substrate; one single tab
or a plurality of tabs connected to the current collector substrate;
and an electrode layer of a positive electrode material on one
surface of the substrate, wherein the positive electrode material
comprises a lithium compound as a major component thereof,
the lithium compound has a conductivity of a level between 10-5
to 10-10 S/cm, and the electrode layer of the positive electrode
material has a ratio of its area to its thickness greater than
1.2×106 mm, and wherein the lithium ion secondary battery has
a ratio of its capacity at discharge rate of 10C to its capacity at
discharge rate of 1C greater than 80%.

The parties dispute the following claim terms:

• “the positive electrode material comprises LiFePO4 as a major
  component thereof”


                                  3
          Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 4 of 18




      • “LiMPO4 is LiFePO4, metal-doped LiFePO4, or surface modified or
        carbon-coated LiFePO4”

      • “the positive electrode material comprises a lithium compound as a
        major component thereof, the lithium compound has a conductivity
        of a level between 10-5 to 10-10 S/cm”

      • “a ratio of its capacity at discharge rate of 10C to its capacity at
        discharge rate of 1C is greater than 80%”

      • “the electrode layer of the positive electrode material”

      • “the electrode layer of the positive electrode material has a ratio of
        its area to its thickness greater than about 9.31×105 mm”

      • “two adjacent tabs has a span less than 2400 mm along a
        longitudinal direction of the substrate”

                                  DISCUSSION

      Claim construction is a matter of law. See Markman, 517 U.S. at

388-389. Claim terms are generally given the ordinary and customary

meaning that would be ascribed by a person of ordinary skill in the art in

question at the time of the invention. 4 Phillips v. AWH Corp., 415 F.3d




      4Long Hua asserts that a person of ordinary skill in the art is “a person
having a Doctorate degree, or at least a Bachelor’s degree with at least 5 years
of experience in chemistry, material science, physics or other technology
relevant to functional battery materials, electrode design, and battery cell
design.” Long Hua’s Opening Br. (Dkt # 20) at 4. A123’s expert similarly
proposes that a person of ordinary skill in the art is “a person having a
Doctorate degree in Materials Science, Chemistry, or a similar science or
engineering field, or at least a Bachelor’s degree with at least 5 years of
                                        4
       Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 5 of 18




1303, 1312-1313 (Fed. Cir. 2005) (en banc). In determining how a person

of ordinary skill in the art would have understood the claim terms at the

time of the invention, the court looks to the specification of the patent, its

prosecution history, and, in limited instances where appropriate, extrinsic

evidence such as dictionaries, treatises, or expert testimony. Id. at 1315-

1317. Ultimately, “[t]he construction that stays true to the claim language

and most naturally aligns with the patent’s description of the invention

will be, in the end, the correct construction.” Id. at 1316 (citation omitted).

“the positive electrode material comprises LiFePO4 as a major
component thereof”

      A123 argues that the term “the positive electrode material comprises

LiFePO4 as a major component thereof” means “most of the positive

electrode material is the compound defined by a chemically ordered lattice

including 4.40% Lithium, 35.40% Iron, 19.63% Phosphorus, and 40.57%

Oxygen by weight; and excluding nano LiFePO4, metal-doped LiFePO4,

surface-modified LiFePO4, and carbon-coated LiFePO4.”              Long Hua

proposes that the court either accept the ordinary and customary meaning of

the words or adopt the following definition: “[T]he positive electrode

material includes as its active ingredient, in a weight proportion greater than


experience in lithium ion battery production or chemistry.” Li Decl. (Dkt #
24) ¶ 40.

                                      5
       Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 6 of 18




the weight proportion of other ingredients present, a chemical compound

composed of atoms in the following relationship, one lithium (Li), one iron

(Fe) and one phosphate (PO4).”

      There are two issues to consider in construing this term: (1) the

meaning of “LiFePO4” (specifically, whether it encompasses carbon-coated,

doped, and/or nano LiFePO4); and (2) the meaning of “major component.”

As to the first, the court finds Long Hua’s proposed construction to be more

consistent with the intrinsic record. Not only does the sample experiment

disclosed in the patents use carbon-coated LiFePO4 to form the positive

electrode (indicating that the claimed invention covers non-pure forms of

LiFePO4), see ’484 patent, col. 7, ll. 19-25, but the specification also describes

a prior art reference which achieved high rate capability by doping LiFePO4

“with titanium, zirconium, niobium, aluminum, or magnesium” as

“disclos[ing] lithium ion secondary batteries with high rate capability that

use LiFePO4 as the major ingredient in its positive electrode active

materials” (indicating that there is no distinction between doped/carbon-

coated LiFePO4 and pure LiFePO4 for the purposes of the claimed invention),

see id., col. 1, ll. 61-65 (emphasis added).

      It is true that the patents distinguish between pure LiFePO4 and doped

and/or carbon-coated LiFePO4 in terms of their conductivity in other


                                        6
          Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 7 of 18




portions of the specification. But given that the patents are directed to high

rate capability (not conductivity 5), and that even doped and/or carbon-

coated LiFePO4 with improved conductivity suffers from the same general

infirmity as pure LiFePO4 by this measure, see id., col. 1, ll. 54-57 (“Although

the conductivity of LiFePO4 can be raised to between 10-2 and 10-3 S/cm after

the carbon coating treatment, its high rate capability remains low for other

reasons yet to be clarified.”), the distinction has little relevance for claim

construction purposes.

      Claim 9 provides some support for A123’s position. It distinguishes

“LiFePO4” from doped or modified LiFePO4. Presumably, if a reference to

LiFePO4 inherently includes doped or modified LiFePO4, there would be no

reason for the claim to separately list these compounds in a dependent claim.

And because courts generally presume “that the same terms appearing in

different portions of the claims should be given the same meaning,” Paragon

Sols., LLC v. Timex Corp., 566 F.3d 1075, 1087 (Fed. Cir. 2009), quoting

PODS, Inc. v. Porta Stor, Inc., 484 F.3d 1359, 1366 (Fed. Cir. 2007), the use




      5Claim 6 does in one instance refer to conductivity (it specifies that the
positive electrode should comprise a lithium compound with conductivity
between 10-5 and 10-10 S/cm), but the invention itself is directed to high rate
capability, not conductivity.
                                      7
          Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 8 of 18




of LiFePO4 to refer to something distinct from carbon-coated or doped

LiFePO4 in claim 9 arguably should carry forward to its use in claim 1.

     On balance, however, the court will not limit the construction of

LiFePO4 as A123 advocates. As discussed above, the claims and specification,

taken as a whole, indicate that LiFePO4 includes carbon-coated, doped, and

nano LiFePO4, and this is enough to overcome the presumption of shared

meaning. See id. (noting that the presumption of applying the same meaning

to the same terms does not apply if “it is clear from the specification and

prosecution history that the terms have different meanings at different

portions of the claims”), quoting PODS, Inc., 484 F.3d at 1366. The court

accordingly adopts Long Hua’s definition of LiFePO4 as “a chemical

compound composed of atoms in the following relationship, one lithium (Li),

one iron (Fe) and one phosphate (PO4).” 6

      Turning to the phrase “a major component,” consistent with the

substance of the parties’ arguments (if not the specific terminology they

propose in their definitions), the court determines that it requires more than




      6  The scope of the term may nevertheless be cabined by the
requirement that the compound have “atoms in the following relationship,
one lithium (Li), one iron (Fe), and one phosphate (PO4).” As A123 notes,
doping may alter the relationship in a way that the compound will no longer
conform to Long Hua’s proposed definition.

                                        8
      Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 9 of 18




50% of the positive electrode material to be composed of LiFePO4. See Long

Hua’s Opening Br. at 9 (proposing that “a major component” means “more

than 50% of the positive electrode material”); A123’s Opening Br. (Dkt # 23)

at 16 (proposing that “a major component” means “most,” i.e., more than

50%); see also ’484 patent, col. 2, ll. 6-8 (using “main” as a synonym of

“major”); cf. Fractus, S.A. v. ZTE Corp., 2018 WL 4282783, at *7-8 (E.D.

Tex. 2018) (construing the related term “majority” to mean “more than

50%”). Thus, “the positive electrode material comprises LiFePO4 as a major

component thereof” accordingly means “most (i.e., more than 50%) of the

positive electrode material comprises a chemical compound composed of

atoms in the following relationship, one lithium (Li), one iron (Fe), and one

phosphate (PO4).”

“LiMPO4 is LiFePO4, metal-doped LiFePO4, or surface modified
or carbon-coated LiFePO4”

     The parties’ arguments regarding this term mirror their arguments for

the term “the positive electrode material comprises LiFePO4 as a major

component thereof.” For the reasons discussed above, the court will carry

forward its definition of LiFePO4 as “a chemical compound composed of

atoms in the following relationship, one lithium (Li), one iron (Fe), and one

phosphate (PO4)” to this claim term as well.



                                     9
      Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 10 of 18




“the positive electrode material comprises a lithium compound
as a major component thereof, the lithium compound has a
conductivity of a level between 10-5 to 10-10 S/cm”

      A123 argues that the word “conductivity” as used in this term is

indefinite. It contends that, because the specification discusses the concepts

of both “electronic conductivity” and “ionic conductivity,” ’484 patent, col. 4,

ll. 29, 38, and because claim 6 does not specify which of the alternatives to

use, a skilled artisan would not understand how to measure the

conductivity. 7 The court does not agree.

      It is clear from context that conductivity refers to the electrical

conductivity of the claimed lithium compound, i.e., the inherent ability of

that compound to conduct an electrical current. This is a broad measure

which reflects electronic conductivity (the movement of electrons) and ionic

conductivity (the movement of ions). See id., col. 4, ll. 16-18 (noting that

electrical impedance may be caused by electronic impedance or ionic

impedance); see also id., col. 1, ll. 22-27 (noting that, “[a]s a result” of the

low conductivity of LiFePO4, “lithium ions are impeded while entering or

leaving” positive electrodes comprised of this material, “causing it to perform




      7Although A123 briefs this term as if the conductivity of the positive
electrode is being measured, a review of the claim language itself reveals that
the focus instead is on the conductivity of the lithium compound used within
that positive electrode.
                                      10
      Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 11 of 18




comparatively worse than LiMn2O4 or LiCoO2”). There thus is no need for

the patent to separately specify which alternative to use – both properties are

relevant to measuring overarching conductivity.

      To the extent that A123 alternatively argues that the calculation of the

electrical conductivity of a compound is subject to variation, the specification

lists exemplary conductivities for certain compounds that a skilled artisan

could use as a reference point. LiFePO4, for example, is noted to have a

“conductivity” of 10-9 S/cm, whereas LiMn2O4 and LiCoO2 have a

conductivity of 10-3~10-4 S/cm.

“a ratio of its capacity at discharge rate of 10C to its capacity at
discharge rate of 1C is greater than 80%”

      A123 contends that this term refers to “a lithium ion secondary battery

property brought about by ‘the electrode layer of the positive electrode

material has a ratio of its area to its thickness greater than 1.2×106 mm.’”

Long Hua proposes that the court adopt the plain and ordinary meaning of

the terms or, alternatively, the definition: “[A] ratio of its capacity at

discharge rate of 10C to its capacity at discharge rate of 1C is greater than

80% wherein the capacities are measured of the same battery without other

differences in conditions, such as temperature differences and significant

time separation, that would affect capacities measured.”



                                      11
      Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 12 of 18




      As the lumbering semantics of the proposed definitions illustrates, the

court agrees with Long Hua that the term is best left to its plain and ordinary

meaning. In so choosing, the court rejects A123’s argument that the term

must be understood in terms of the claimed 1.2×106 mm area-to-thickness

ratio in the electrode layer. Although the intrinsic record links the discharge

ratio to the area-to-thickness ratio 8 and the specification ties the emergence

of the property (known as high rate capability) to the recited 1.2×106 mm

area-to-thickness ratio, 9 the property itself has a meaning independent of the

claimed ratio. 10 A battery can have “a ratio of its capacity at discharge rate

of 10C to its capacity at discharge rate of 1C is greater than 80%” without

having an area-to-thickness ratio within the electrode layer of 1.2×106 mm

(although perhaps with an electrode layer comprised of a different

compound). The court, on the other hand, expresses no opinion on the


      8  See Ex. 6 to A123’s Opening Br. (Dkt # 23-6) at 6 (describing “a ratio
of its capacity at discharge rate of 10C to its capacity at discharge rate of 1C
is greater than 80%” as a property “brought about” by the 1.2×106 mm area-
to-thickness ratio).
      9 See ’484 patent, col. 2, ll. 8-20, 23-33 (describing the claimed area-
to-thickness ratio as “allow[ing]” the battery to have or “produc[ing]” a
battery with “a ratio of its capacity at discharge rate of 10C to its capacity at
discharge rate of 1C is greater than 80%”).

      10As Long Hua notes, “a ratio of its capacity at discharge rate of 10C to
its capacity at discharge rate of 1C is greater than 80%” arguably describes
the battery as a whole, whereas the 1.2×106 mm area-to-thickness ratio is a
property ascribed only to the positive electrode.
                                       12
       Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 13 of 18




ability to achieve high rate capability with an LiFePO4-based electrode layer

without the recited area-to-thickness ratio.

      As confirmation of its understanding, the court notes that the

specification treats “a ratio of its capacity at discharge rate of 10C to its

capacity at discharge rate of 1C is greater than 80%” as a property distinct

from the 1.2×106 mm area-to-thickness ratio. For example, the specification

lists as two separate preferred embodiments a battery with a 1.2×106 mm

area-to-thickness ratio and a battery with a 1.2×106 mm area-to-thickness

ratio “wherein the lithium ion secondary battery has a ratio between its

capacity at discharge rate of 10C and its capacity at discharge rate of 1C is

greater than 80%,” indicating that the latter is a further limitation on the

former. See id., col. 3, ll. 1-4; id., col. 3, ll. 48-51.

      The patent examiner also appears to have viewed “a ratio of its capacity

at discharge rate of 10C to its capacity at discharge rate of 1C is greater than

80%” and the 1.2×106 mm area-to-thickness ratio as separate limitations.

See Ex. 8 to A123’s Opening Br. (Dkt. # 23-8) at 2 (“The prior art fail[s] to

teach or suggest a lithium ion secondary battery . . . that has [an electrode

layer with] a ratio[] of its area to its thickness greater than 1.2×10^6mm and

wherein the lithium ion secondary battery has a ratio between its capacity at

discharge rate of 10C and its capacity at discharge rate of 1C is [sic] greater


                                           13
      Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 14 of 18




than 80%.”) (emphasis added); see also Ex. 6 to A123’s Opening Br. at 2

(amending the claims to add the limitation “a ratio of its capacity at discharge

rate of 10C to its capacity at discharge rate of 1C is greater than 80%” in

response to the examiner’s rejection).

“the electrode layer of the positive electrode material”

      Long Hua proposes construing “the electrode layer of the positive

electrode material” to mean “an electrode layer defined by positive electrode

material comprising [LiFePO4]/[a lithium compound] as a major

component thereof that is laid on one surface of a current collector substrate

and the electrode layer of the positive electrode material has a ratio of its area

to its thickness greater than 1.2×106 mm.”11 For its part, A123 proposes the

definition: “[T]he single coating layer on one surface of one current collector

substrate.”12


      11 Long Hua initially proposed as a definition: “[T]he recited electrode
layer composed of the recited positive electrode material which is coated on
at least one surface of the at least one current collector substrate.” It revised
this proposed construction in its responsive briefing, however, and A123
does not appear to challenge the reformulation.

      12In its Response to A123’s Opening Brief, Long Hua appears to argue
that, even if “the electrode layer of the positive electrode material” is limited
to the coating on “one” side of “one” current collector by the prior clause “an
electrode layer . . . on one surface of the current collector,” the term would
nonetheless encompass a coating on the “same” side of several current
collectors connected electrically into “one” larger current collector. The
court need not reach this issue, however, because regardless of the answer,
                                        14
       Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 15 of 18




      The court adopts Long Hua’s proposed construction.                The patent

claims a battery with a positive electrode comprised of, inter alia, “a” current

collector substrate and “an” electrode layer on one surface of “the” current

collector substrate. ’484 patent, col. 8, ll. 64, 66; accord id., col. 2, ll. 45, 47.

As the Federal Circuit has repeatedly stated, use of the words “a” or “an” in a

patent claim generally “carr[ies] the meaning of ‘one or more.’” 13               01

Communique Lab’y, Inc. v. LogMeIn, Inc., 687 F.3d 1292, 1297 (Fed. Cir.

2012) (citation omitted). Thus, the patent contemplates a lithium battery

that uses more than one current collector substrate and has an electrode

layer on one surface of at least one of those current collector substrates.

“the electrode layer of the positive electrode material has a ratio
of its area to its thickness greater than about 9.31×105 mm”



its construction of the term “the electrode layer of the positive electrode
material” reaches current collectors set up in parallel.

      13 This principle is subject to a limited exception “where the language
of the claims themselves, the specification, or the prosecution history
necessitate a departure from the rule.” Id., quoting Baldwin Graphic Sys.,
Inc. v. Siebert, Inc., 512 F.3d 1338, 1342-1343 (Fed. Cir. 2008). A123,
however, does not offer the court any persuasive reason to depart from the
general rule here. At best, it notes that the inventors measured layer
thickness by the thickness of the coating on only one side of a current
collector substrate, even where two sides were coated, in the sample
experiment included in the specification and when distinguishing a prior art
reference before the PTO. But this evidence, derived from combining table
information with experimental details in the specification, is not sufficiently
“clear” to evince an “intent to limit ‘a’ or ‘an’ to ‘one.’” 01 Communique Lab’y,
Inc., 687 F.3d at 1297, quoting Baldwin Graphic Sys., Inc., 512 F.3d at 1342.
                                          15
      Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 16 of 18




      The court agrees with A123 that this term, which is used only in claim

1 of the ’480 patent, must be read consistently with “the electrode layer of

the positive electrode material.” See A123’s Opening Br. at 12. Accordingly,

the term means that “an electrode layer defined by positive electrode

material comprising [LiFePO4]/[a lithium compound] as a major

component thereof that is laid on one surface of a current collector substrate

and the electrode layer of the positive electrode material has a ratio of its area

to its thickness greater than about 9.31×105 mm.”

      To the extent that A123 asks the court to reinterpret the limitation

9.31×105 mm to be 1.2×106 mm, it declines to do so given the plain language

of the claim. And while it may be the case that this limitation is not enabled, 14

the court will reserve that issue for a later juncture.

“two adjacent tabs has a span less than 2400 mm along a
longitudinal direction of the substrate”

      Long Hua argues that the term means “two adjacent tabs along a

longitudinal direction of the recited current collector substrate [that have] a

distance between them along that direction of less than 2400 mm.”15 A123


      14The 9.31×105 mm area-to-thickness ratio is only disclosed by the line
within Tables 2 and 3 reporting the Group 6 experimental results. The
specification does not otherwise mention it.
      15Long Hua initially proposed the definition “two tabs on a single
substrate having a distance between them along the largest dimension of the
single substrate of less than 2400 mm.” It revised this construction in its
                                    16
      Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 17 of 18




proposes that the court adopt the definition “two tabs on a single substrate

having a distance between them along the largest dimension of the single

substrate of less than 2400 mm.”

     At bottom, the parties’ dispute centers on whether the adjacent tabs

must be on a single, continuous current collector or whether they can be

on parallel current collectors connected electrically as “one” larger current

collector. For the reasons discussed above, the court finds the intrinsic

record to be more consistent with the latter interpretation than the former

one. The invention discloses a lithium battery with “a” current collector

substrate and “one single or a plurality of tabs” on “the” substrate. See

’484 patent, col. 8, ll. 64-66. Use of the word “a” implies that the invention

may have more than one current collector substrate with tabs along it. The

court accordingly adopts Long Hua’s construction.

                                  ORDER

     The claim terms at issue will be construed for the jury and for all

other purposes in the pending litigation in a manner consistent with the

above rulings of the court.

                                    SO ORDERED.




responsive briefing, however, and A123 does not appear to challenge the
rewording.
                                   17
Case 1:20-cv-11887-RGS Document 53 Filed 09/09/21 Page 18 of 18




                            /s/ Richard G. Stearns____________
                            UNITED STATES DISTRICT JUDGE




                              18
